DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The declaration filed on November 30, 2021 under 37 CFR 1.131(a) is sufficient to overcome the Takeuchi et al. (US Patent Publication 2004/0244330 A1) reference.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian I. Marcus on January 14, 2022.
The application has been amended as follows: 

IN THE CLAIMS
In Claim 1, line 17, Delete “the yield link comprising a section between the first and second ends” and Replace with --the yield link comprising a mid-section between the first and second ends having a width smaller than a width of the yield link at the first and second ends and--
Cancel Claim 3


Reasons for Allowance
Claims 1, 2, and 4-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to independent Claim 1, the recitation of a bracing system for use in constructions having the claimed features, including a yield link comprising a mid-section having a width smaller than a width of the yield link at the first and second ends, is not adequately taught or suggested in the prior art of record.  
With respect to independent Claim 7, the recitation of a bracing system for use in constructions having the claimed features, including a central hole in the mounting element configured to receive a bolt through the central hole and an opening to affix the central portion of the second structural support member to the first structural support member and to allow rotation of the second structural support member relative to the first structural support member, the central hole defining an axis of rotation of the second structural member relative to the first structural member, is not adequately taught or suggested in the prior art of record.
With respect to independent Claim 11, the recitation of a construction having the claimed features, including a pair of yield links, a yield link of the pair of yield links having a middle section of smaller width than at the first and second ends, is not adequately taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/               Examiner, Art Unit 3635                                                                                                                                                                                         
/BRIAN D MATTEI/               Supervisory Patent Examiner, Art Unit 3635